NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                MICHAEL W. LONG,
                 Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5027
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0647, Judge Eric G. Bruggink.
                 ______________________

                 Decided: April 9, 2013
                ______________________

   MICHAEL W. LONG, of LaGrange, Kentucky, pro se.

    JAMES P. CONNOR, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were STUART F. DELERY, Principal Depu-
ty Acting Assistant Attorney General, JEANNE E.
DAVIDSON, Director, REGINALD T. BLADES, JR., Assistant
Director
                 ______________________
2                                      MICHAEL LONG   v. US


    Before LOURIE, CLEVENGER, and REYNA, Circuit Judges.
PER CURIAM


    Micheal W. Long appeals from the final judgment of
the United States Court of Federal Claims dismissing
without prejudice his complaint for want of jurisdiction.
Micheal Long v. United States, No. 12-CV-0647 (Fed. Cl.
Dec 7, 2012), ECF No. 6. We affirm.
                             I
    Mr. Long filed his complaint against the United
States on September 27, 2012. His complaint described
historic injustices of slavery in this country and else-
where, with specific reference to the history of African
slave trade. The complaint alleged that the United States
“depriv[ed]” Mr. Long of his “rights secured by the U.S.
Constitution and the laws [ ] of the United States.” Mr.
Long sought monetary damages from the United States.
    The Court of Federal Claims by Order dismissed the
complaint without prejudice. The court noted that it was
obligated to dismiss any case over which it does not have
jurisdiction. Citing United States v. Mitchell, 463 U.S.
206, 216-17 (1983), the court’s Order explained that it
lacks jurisdiction over any complaint seeking money
damages from the United States that fails to reference a
money-mandating statute pursuant to which money
damages can be assessed against the United States.
Because Mr. Long’s complaint cited no money-mandating
source of authority, the court dismissed the complaint for
lack of jurisdiction.
                             II
   Mr. Long timely appealed to this court. We review
questions of jurisdiction without deference. See Dehne v.
 MICHAEL LONG   v. US                                    3
United States, 970 F.2d 890, 892 (Fed. Cir. 1992). It is not
sufficient that Mr. Long invoked jurisdiction under the
Tucker Act, 28 U.S.C. 1491, which waives sovereign
immunity to sue the United States for money damages,
because the Tucker Act is not money-mandating. We
have reviewed Mr. Long’s complaint carefully, and we
agree with the Court of Federal Claims that Mr. Long has
not cited a money-mandating authority. Therefore, we
conclude that the Court of Federal Claims correctly dis-
missed Mr. Long’s complaint.
     The final judgment of the Court of Federal Claims is
affirmed.
                          COSTS
No costs.